EXHIBIT 10.5

Amendment No. 3 to Statement of Work No. Two

[gvgmfsogk13m000001.jpg] THIS AMENDMENT No. 3 (hereinafter "Amendment 3") to
Statement of Work No. Two [gvgmfsogk13m000002.jpg]is effective as of September
27, 2018 (the "Amendment 3 Effective Date") by and between HTG Molecular
Diagnostics, Inc. ("HTG") and QIAGEN Manchester Limited (“QIAGEN").

Whereas, QIAGEN and HTG entered into that certain Statement of Work No. Two,
dated June 2, 2017 ("SOW 2"), first amended effective July 2, 2018 ("Amendment
1"), and again amended effective August 14, 2018 ("Amendment 2") (collectively,
the "Agreement") and the parties now desire to modify their profit-sharing
arrangement under the Agreement;

Now, therefore, based upon the above premise, and in consideration of the mutual
covenants and conditions contained in the Agreement and herein, the parties
agree as follows:

1. Solely for purposes of the original development activities contemplated under
SOW 2, as exchanged between the parties on October 30, 2017 (the “Original
Development Activities"), the profit sharing activities contemplated in
paragraph 6.5 of SOW 2 shall commence upon the later of the completion of the
Original Development Activities or the Amendment 3 Effective Date, rather than
at the end of each calendar quarter. The foregoing modification shall apply only
to those Original Development Activities which have been or will be completed
and which have not yet been subject to profit-sharing as of the Amendment 3
Effective Date.

[gvgmfsogk13m000003.jpg]2. Solely for purposes of the additional development
activities contemplated under Amendment 1 to SOW 2, as exchanged between the
parties on August 2, 2018 (the "Amendment 1 Development Activities"), the profit
sharing activities contemplated in paragraph 6.5 of SOW 2 shall commence upon
the later of the completion of the Amendment 1 Development Activities or the
Amendment 3 Effective Date, rather than at the end of each calendar quarter. The
foregoing modification shall apply only to those Amendment 1 Development
Activities which have been or will be completed and which have not yet been
subject to profit-sharing as of the Amendment 3 Effective Date.

[gvgmfsogk13m000004.jpg]3. Except as noted above, the Agreement as originally
stated shall remain in full force and effect.

 

4.

This Amendment may be executed in one of more counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument. Facsimile or other electronically transmitted signatures
shall be deemed original signatures.


 

HTG/QIAGEN CONFIDENTIAL

Page 1 of 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, HTG and QIAGEN each has caused this Amendment 3 to be
executed by its respective duly authorized representative as of the Amendment 3
Effective Date.

 

 

HTG MOLECULAR DIAGNOSTICS

 

 

By: /s/ Timothy B. Johnson



 

Name: Timothy B. Johnson

[gvgmfsogk13m000005.jpg]Title: President, Chief Executive Officer

 

 

QIAGEN MANCHESTER LIMITED

 

 

 

By: /s/ Thierry Bernard

 

Name: Thierry Bernard

 

Title:  Sr. VP, Business Area MDx

 

 

HTG/QIAGEN CONFIDENTIAL

Page 2 of 2